


110 HR 4205 IH: National Health Services Corps and

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4205
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Allen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reauthorize and improve programs of the National
		  Health Service Corps.
	
	
		1.Short titleThis Act may be cited as the
			 National Health Services Corps and
			 Loan Repayment Programs Renewal Act of 2007.
		2.FindingsCongress finds the following:
			(1)The National
			 Health Service Corps is a vital resource for underserved communities
			 experiencing shortages of health professionals.
			(2)For over 35 years,
			 National Health Service Corps clinicians have expanded access to primary and
			 preventive health care, dental care, mental health, and behavioral health
			 services in underserved areas of the United States and have improved health
			 outcomes among underserved populations.
			(3)The National Health Service Corps
			 Scholarship Program provides a predictable supply of clinicians who will pursue
			 employment in primary care for underserved communities. Upon completion of
			 their training, National Health Service Corps scholars become salaried
			 employees of organized systems of care in such underserved communities.
			(4)The National Health Service Corps Loan
			 Repayment Program helps communities meet their immediate needs for health
			 professionals by offering to pay off qualifying educational loans in exchange
			 for 2 years of service in an underserved community.
			(5)A
			 recent report in the Journal of the American Medical Association found that
			 community health centers are facing 13 percent vacancies for family physician
			 positions and 20.8 percent vacancies for OB–GYN positions. The study cited
			 heavy reliance on the National Health Service Corps and recommended expanding
			 the program in order to address those needs.
			(6)Critical to the
			 growth of new and existing health centers is having a sufficient supply of
			 primary care health professionals to staff them. Currently, health centers rely
			 on the National Health Service Corps for over 20 percent of their physician
			 workforce. Yet, just over half of all Corps placements are made to health
			 centers, even though they are one of the strongest cords in the health care
			 safety net.
			(7)Health facilities
			 in rural areas, including community health centers and rural health clinics,
			 face primary care vacancy rates higher than the national average, and are more
			 heavily reliant on the National Health Service Corps to address those
			 needs.
			(8)The number of new medical residents
			 choosing a primary care discipline as a medical specialty is declining, and the
			 National Health Service Corps Scholarship Program and the National Health
			 Service Corps Loan Repayment Program provide an important incentive for
			 students to choose to pursue a career in primary care.
			3.National Health
			 Service Corps
			(a)FundingTo
			 carry out the programs authorized under sections 331 through 338G of the Public
			 Health Service Act (42 U.S.C. 254d–254p), there are authorized to be
			 appropriated, and there are appropriated—
				(1)for fiscal year
			 2008, $131,500,000;
				(2)for fiscal year
			 2009, $175,000,000;
				(3)for fiscal year
			 2010, $200,000,000;
				(4)for fiscal year
			 2011, $225,000,000; and
				(5)for fiscal year
			 2012, $250,000,000.
				(b)Assignment of
			 Personnel
				(1)In
			 generalSection 333(a)(3) of the Public Health Service Act (42
			 U.S.C. 254f(a)(3)) is amended to read as follows:
					
						(3)(A)In approving
				applications for assignment of members of the Corps, the Secretary shall not
				discriminate against applications from entities that are not receiving Federal
				financial assistance under this Act.
							(B)In approving the applications
				described in subparagraph (A), the Secretary shall—
								(i)give preference to applications in
				which a nonprofit entity or public entity shall provide a site to which Corps
				members may be assigned; and
								(ii)give the highest preference to
				applications—
									(I)for entities described in clause (i) that
				are federally-qualified health centers as defined in section 1905(l)(2)(B) of
				the Social Security Act (42 U.S.C. 1396d(l)(2)(B));
									(II)or entities described in clause (i) that
				are rural health clinics; and
									(III)for entities described in clause (i)
				that primarily serve health disparity populations or medically underserved
				populations.
									.
				(2)Priorities in
			 assignment of Corps personnelSection 333A of the Public Health
			 Service Act (42 U.S.C. 254f–1) is amended—
					(A)in subsection
			 (a)—
						(i)by
			 redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4),
			 respectively; and
						(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
							
								(1)give preference to
				applications as set forth in subsection (a)(3) of such
				section;
								;
				and
						(B)by striking
			 subsection (a)(1) each place such appears and inserting
			 subsection (a)(2).
					(3)Conforming
			 amendmentSection 338I(c)(3)(B)(ii) of the Public Health Service
			 Act (42 U.S.C. 254q–1(c)(3)(B)(ii)) is amended by striking section
			 333A(a)(1) and inserting section 333A(a)(2).
				(c)Elimination of
			 6-year demonstration requirementSection 332(a)(1) of the Public Health
			 Service Act (42 U.S.C. 254e(a)(1)) is amended by striking “Not earlier than 6
			 years” and all that follows through “purposes of this section”.
			
